Citation Nr: 0823588	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-36 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The veteran had active military service from September 1965 
to September 1968, including a period of service in Vietnam 
from February 1968 to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In a June 14, 2006, decision, the Board determined that new 
and material evidence had been received to reopen the claim 
for service connection for PTSD, but denied service 
connection for that disorder on the merits.  The veteran 
appealed the June 2006 decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a February 2008 
Order, the Court accepted a Joint Motion for Partial Remand 
filed by the parties (the appellant and the Secretary of VA), 
and vacated and remanded that portion of the June 2006 Board 
decision that denied service connection for PTSD on the 
merits.  The case was thereafter returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Initially, the record shows that additional pertinent 
evidence (primarily consisting of VA treatment records) has 
been received since the Board's June 2006 decision.  A 
portion of that evidence was provided by the representative 
herself in June 2008.  Neither the veteran nor any 
representative has waived the right to initial RO 
consideration of the evidence.  In consequence, the Board 
must remand the claim for further procedural action.  See 
38 C.F.R. § 20.1304.

The Joint Motion for Partial Remand concluded, inter alia, 
that the Board failed to address information provided by the 
veteran as to a stressor or stressors.  The Joint Motion 
suggested that the referenced information contained 
sufficient specificity to possibly warrant an attempt at 
corroboration through the appropriate sources.  Specifically, 
the Joint Motion pointed to a February 2004 statement by the 
veteran in which he provided a date for the occurrence of a 
stressor (September 1968) and identified his assigned unit at 
the time (the 554th Maintenance Company).

In the referenced February 2004 statement, the veteran 
identified stressors including the slaughter of a "salvage 
unit" "next door," ships firing projectiles over his head 
from the sea, raids by the Viet Cong on the medical unit "on 
the other side with prisoner of war."  In a separate 
paragraph, he made reference to the Tet Offensive in 
September 1968.  He also provided the name of Private William 
Metcalf, but gave no indication of the significance (if any) 
of that individual to his claim.

Given that the RO has not attempted to corroborate any of the 
veteran's claimed stressors, the Board will remand the case 
for such development.

The Board notes, however, that although the Joint Motion 
suggests that identification of the veteran's unit as the 
554th Maintenance Company is somehow sufficient to research 
the identity of the "salvage unit" that was "next door" to 
his unit at the time the latter unit received casualties, it 
remains unclear what the veteran even intended to connote by 
referring to the referenced unit as having been "next door" 
to his unit.  The Board advises the veteran and his 
representative that he remains responsible for identifying 
the "salvage unit."  The Board also reminds both the 
veteran and his representative that in the case of records 
requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records.  38 C.F.R. § 3.159(c)(2)(i) (2007).
 
The Board also notes that in his November 2002 application to 
reopen the current claim, the veteran reported receiving 
monies from the Social Security Administration (SSA).  
Although he did not specify the basis for his receipt of such 
monies, the Board points out that he was 58 years of age when 
he submitted the form, suggesting that the monies represent 
disability benefits.  On remand the RO should determine 
whether the veteran is receiving disability benefits from the 
SSA on the basis of his PTSD.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran, 
through his representative, and request 
that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  The RO should contact the veteran, 
through his representative, and request 
that he clarify whether he is receiving 
disability benefits from the Social 
Security Administration, and, if so, 
whether those benefits are based on PTSD 
or any other psychiatric disorder.  If 
the veteran and/or his representative 
indicates that the veteran is receiving 
SSA disability benefits on the basis of 
psychiatric disability, the RO should 
attempt to obtain a copy of any SSA 
decision awarding disability benefits for 
the veteran, copies of all medical 
records upon which any such SSA 
disability benefit award was based, and a 
copy of any medical records associated 
with any subsequent disability 
determinations by the SSA for the 
veteran.

4.  The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
his alleged service stressors, such as 
the dates, locations, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and units 
of assignment.  With this information, 
the RO should review the file and prepare 
a summary of the veteran's alleged 
service stressors.  This summary must be 
prepared whether or not the veteran 
provides an additional statement, as 
requested above, and must include the 
following stressors:  a "salvage unit" 
"next door" to the 554th Maintenance 
Company was slaughtered in September 
1968; in September 1968, ships fired 
projectiles over his head from the sea; 
in September 1968, the Viet Cong 
conducted raids on the medical unit at 
his base.  

This summary and a copy of the veteran's 
DD Form 214 and other service personnel 
records should be sent to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR).  The USASCRUR 
should be provided with a copy of any 
information obtained above, and should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  The 
USASCRUR should also be requested to 
furnish the unit history and operational 
reports for each unit the veteran was 
assigned to while in Vietnam for the 
period during which he served with such 
unit. 

5.  Thereafter, and if and only if the RO 
determines that one or more of the 
veteran's claimed stressor incidents has 
been verified, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the nature, extent and 
etiology of any psychiatric disorders 
present.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed.  A diagnosis of PTSD under 
DSM IV criteria should be made or ruled 
out.  If PTSD is diagnosed, the examiner 
should identify the specific stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis was not made.  The 
claims folders, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.

6.  Thereafter, the RO should then 
prepare a new rating decision and 
readjudicate the issue of service 
connection for PTSD.  If the benefit 
sought on appeal is not granted in full 
the RO must issue a supplemental 
statement of the case, which should 
include consideration of all evidence 
added to the record since the August 2004 
statement of the case, and provide the 
veteran and his representative an 
opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

